UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 17, 2010 Interplay Entertainment Corp. (Exact name of registrant as specified in its charter) Delaware 0-24363 33-0102707 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) file number) Identification No.) 12301 Wilshire Boulevard, Los Angeles, California 90025 (Address of Registrant's principal executive offices) (Registrant's telephone number, including area code):(310) 979-7070 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-2) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) 1 Item 8.01OTHER EVENTS SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The annual meeting of thestockholders of the Company was held on June 17, 2010. The following resolution was passed by a number of holders of the Company's common stock, voting in person or by proxy, sufficient to constitute a quorum for the transaction of business: (1)Election of each director listed below: For Withheld Herve Caen Eric Caen Michel Welter Xavier De Portal Alberto Haddad 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interplay Entertainment Corporation (Registrant) Date: June 21, 2010 By: /s/Herve Caen Herve Caen Chief Executive Officer and Interim Chief Financial Officer 2
